Citation Nr: 0412945	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-17 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to June 
1974, with prior unverified service of 2 years and 11 months.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2002 by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On September 26, 2003, the veteran appeared and testified at 
a personal hearing before the Board.  A transcript of that 
hearing if of record.

The Board notes that, in March 2003, the RO notified the 
veteran of its proposal to reduce the evaluation of his 
service connected hearing loss.  However, prior to certifying 
the veteran's current appeal, the RO did not reduce the 
rating for hearing loss.  Consequently, an issue of the 
propriety of the reduction of the evaluation for bilateral 
hearing loss is not before the Board at this time.  


FINDINGS OF FACT

1. At a VA audiological evaluation in January 2002, test 
results using Table VIA showed level V hearing in each ear.

2.  Test results of a private audiological examination in 
November 2002 were essentially equivalent to the results of 
the VA examination in January 2002.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In the veteran's case, prior to the adjudication of his claim 
for an increased evaluation for bilateral hearing loss, which 
was received in July 2001, an RO letter in October 2001 
notified the veteran that his service medical records had 
been reviewed and that he was being scheduled for an 
examination to evaluate his service connected hearing loss.  
The RO requested that the veteran identify any providers of 
recent treatment for his hearing loss.  In a December 2001 
letter, the RO notified the veteran that he should submit any 
medical evidence he had to support his claim for an increased 
rating.  The veteran was also given contact information if he 
had questions about or needed assistance with his claim.  The 
Board notes that these notification letters were sent to the 
veteran prior to the initial adjudication of this claim.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In addition, 
in an October 2002 statement of the case, the RO notified the 
veteran of the provisions of 38 C.F.R. § 3.159, pertaining to 
VA assistance in developing claims, and 38 C.F.R. §§ 4.85, 
4.86, pertaining to evaluation of hearing impairment.  Based 
on these RO notification actions, VA has fulfilled the duty 
to notify.
VA has also fulfilled the duty to assist in this case.  The 
veteran was afforded a VA audiological examination to 
evaluate his bilateral hearing loss.  The veteran submitted a 
report by a private audiologist.  The veteran has not 
identified any additional evidence which might be pertinent 
to his claim.  He was afforded a hearing before the Board in 
September 2003.  No additional assistance is required.

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87 (2003).  The Board 
observes that, in evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric tests are conducted.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of pure 
tone audiometric testing.  The horizontal lines in Table VI 
of 38 C.F.R. § 4.85 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric testing.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  The percentage 
evaluation is found from Table VII in 38 C.F.R. § 4.85 by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).

III. Factual Background and Analysis

At a VA audiological examination in January 2002, the 
puretone threshold averages were 64 decibels in the right ear 
and 69 decibels in the left ear.  Speech discrimination 
scores were 92 percent in the right ear and 88 percent in the 
left ear.  Using Table VI, these test results indicate level 
II hearing in the right ear and level III hearing in the left 
ear.  However, using Table VIA, the test results show level V 
hearing in each ear, which equates on Table VII to an 
evaluation of 20 percent.

At a private audiological examination in November 2002, the 
pure tone thresholds were 66 decibels in the right ear and 74 
decibels in the left ear.  Speech discrimination scores were 
80 percent in each ear.  Using Table VIA, these test results 
show level V hearing in the right ear and level VI hearing in 
the left ear, which are higher Roman numerals than produced 
by using Table VI and which equate on Table VII to an 
evaluation of 20 percent.

A VA audiological examination in March 2003, which was 
performed to evaluate the veteran's hearing aids and which 
was not conducted in accordance with 38 C.F.R. § 4.85(a), in 
that it did not include a Maryland CNC speech discrimination 
test, may not be used for rating purposes.

At the hearing in September 2003, the veteran testified as to 
the effects of his hearing loss on his abilities to 
understand sounds and to communicate.
The Board recognizes that the veteran has experienced a 
significant disruption of his life due to hearing loss which 
he feels should be compensated at a higher rate.  While the 
Board empathizes with the veteran's plight, as noted above, 
the rating of hearing loss for VA compensation purposes 
involves a mechanical application of the rating criteria to 
authorized test results.  In this case, the results of the VA 
and private audiological tests in 2002 warrant an evaluation 
of 20 percent for bilateral hearing loss, and no more, and so 
entitlement to a higher evaluation is not established.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



